Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 5, 8, 9, 12 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho et al. (US Patent Application Publication 2015/0234799, IDS), hereinafter referred as Cho.

Regarding claim 1, Cho discloses a system for automatically translating characters in an image (Fig. 1), the system comprising: 
a processor (Fig. 1, #160) configured to perform a function of automatically translating characters in an image by operating (Figs. 3, 5 and 6) according to a program pre-stored in a storage module (Fig. 1, memory #150), 
wherein when a signal input through an input and output interface is determined to be a signal for selecting a character region of a closed figure by analyzing the input signal (Fig. 3, operation 309, [0090]; Figs. 5, 6, [0112 – 0119], select a character region of a closed figure 500, 604) after a translation request is input (Fig. 3, operation 301, 305, [0086 – 0089], user input a signal/command for display text for translation), the processor acquires a translation target region (Figs. 5, 6, [0112 – 0119], acquires a translation target region 500, 604), recognizes characters in the acquired translation target region ([0114 – 0119], recognizes (characters in) the text block 500, 604, according to a touch event that has occurred), and then translates the recognized characters ([0115, 0118, 0131 – 0134]).

Regarding claim 5 (depends on claim 1), Cho discloses the system wherein in a process of translating the recognized characters, the processor determines whether the input signal is a signal corresponding to a closed-figure drawing action (Fig. 3, operation 309, [0090]; Figs. 5, 6, [0112 – 0119], select a character region of a closed figure 500, 604), determines a character region to be translated on the basis of a contour of the figure in character recognition results when the input signal is a signal corresponding to a closed-figure drawing action (Figs. 5, 6, determines a character region on the basis of a contour of the figure 500 and 604), and translates characters in the determined character region to be translated ([0115, 0118, 0131 – 0134]).

Regarding claim 8 (depends on claim 5), Cho discloses the system wherein the processor translates the character recognition results when the input signal is not a signal corresponding to a closed-figure drawing action (Fig. 4, the processor translates the character recognition results when the input signal is a highlight 410, or using special symbols 411 and 412).

.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho.

Regarding claim 2 (depends on claim 1), Cho discloses the system wherein when the translation request is input (Fig. 1, operation 301, 305, [0086 – 0089], user input a signal/command for display text for translation) before a translation target image is displayed through the input and output interface (Fig. 3, operation 307, [0089]) and the input signal is determined to be a character region selection signal (Fig. 3, operation 309, [0090]; Figs. 5, 6, [0112 – 0119], select a character region of a closed figure 500, 604), the processor acquires a character region selected by the input signal as the translation target region (Figs. 5, 6, [0112 – 0119], acquires a translation target region 500, 604).

However, Cho further discloses a second translation request is input while a translation target image is displayed through the input and output interface (Fig. 6, [0118 - 0119], user can click “translation (request)” in menu 420 while a translation target image is displayed).
One of ordinary skill in the art could have combined the elements as claimed by know methods, and that in combination, each element merely performs the same function as it does separately.
One of ordinary skill in the art would have recognized that results of the combination were predictable (KSR scenario A. Combining prior art elements according to know methods to yield predictable results)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Cho, and the translation request is input while a translation target image is displayed through the input and output interface. The motivation for doing this is that the translation request can be input at different timing so that the application of Cho can be more flexible.

Regarding claim 10, it is corresponding to claim 2, thus, it is rejected for the reasons set forth above in the rejection of claim 2.

Claims 3, 4 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Nagaraja et al. (US Patent Application Publication 2015/0288870), hereinafter referred as Nagaraja.

Regarding claim 3 (depends on claim 1), Cho discloses the system wherein when a configuration has been set to take an image as a translation target and the translation request is input (Fig. 3, operation 301 – 307, take a document image, and input a request for display and translation); the input signal is determined to be a character region selection signal (Fig. 3, operation 309, [0090]; Figs. 5, 6, [0112 – 0119], select a character region of a closed figure 500, 604); and then acquires the character region as the translation target region (Figs. 5, 6, [0112 – 0119], acquires a translation target region 500, 604).
	However, Cho fails to explicitly disclose the system wherein when a configuration has been set to take an image captured through a camera module as a target and a request is input, the processor displays a preview scene of an image acquired by the camera module through the input and output interface, and when the input signal is determined to be a region selection signal, the processor displays a region selected by the input signal in the preview scene, performs autofocusing on the region displayed on the preview scene, and then acquires the autofocused region as the target region.
However, in a similar field of endeavor Nagaraja discloses a system for image processing (abstract). In addition, Nagaraja discloses the system wherein when a configuration has been set to take an image captured through a camera module as a target (Fig. 2, block 204, [0038]) and a request is input (Fig. 2, block 204, [0038], it is apparent that a request is input from user to operate in preview mode), the processor displays a preview scene of an image acquired by the camera module through the input and output interface ([0038]), and when the input signal is determined to be a region selection signal (Fig. 2, block 210, [0041]), the processor displays a region selected by the input signal in the preview scene (Fig. 3, [0041]), performs autofocusing on the region displayed on the preview scene (Fig. 2, block 212, [0042]), and then acquires the autofocused region as the target region (Fig. 2, block 214 - 216, [0042 - 0043]).
One of ordinary skill in the art could modify Cho to combine Nagaraja teachings, and to perform the method of Nagaraja to the character region as the translation target region.
There was reasonable expectation of success to modify Cho to combine Nagaraja teachings to yield claimed limitations (KSR scenario G. Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Cho, and when a configuration has been set to take an image captured through a camera module as a translation target and the translation request is input, the processor displays a preview scene of an image acquired by the camera module through the input and output interface, and when the input signal is determined to be a character region selection signal, the processor displays a character region selected by the input signal in the 

Regarding claim 4 (depends on claim 1), Cho discloses the system wherein acquired target image as the target region is translation target image as the translation target region (Fig. 3).
	However, Cho fails to explicitly disclose the system wherein when the input signal is determined to be an autofocus request signal, the processor performs autofocusing on a target image and then acquires the autofocused target image as the target region.
However, in a similar field of endeavor Nagaraja discloses a system for image processing (abstract). In addition, Nagaraja discloses the system wherein when the input signal is determined to be an autofocus request signal (Fig. 2, block 210), the processor performs autofocusing on a target image (Fig. 2, block 212, [0042]) and then acquires the autofocused target image as the target region (Fig. 2, block 214 - 216, [0042 - 0043]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Cho, and when the input signal is determined to be an autofocus request signal, the processor performs autofocusing on a target image and then acquires the autofocused target image as the 

Regarding claim 11, it is corresponding to claim 3, thus, it is rejected for the reasons set forth above in the rejection of claim 3.

Allowable Subject Matter
Claims 6, 7, 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIAN YANG whose telephone number is (571)270-7239.  The examiner can normally be reached on Monday-Thursday 6am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 
/QIAN YANG/Primary Examiner, Art Unit 2668